DETAILED ACTION
 	This Action is in response to Applicant’s amendment filed on 7/27/2022. Claims 1-20 are still pending in the present application. This Action is made FINAL.
Claim Rejections - 35 USC § 102 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (U.S. Patent Application Publication No. 2020/0351645)

 	Referring to Claim 1, Jin et al. disclose a system comprising: one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations comprising: identifying a cell, from a plurality of cells that includes a first cell associated with a first bandwidth and a second cell associated with a second bandwidth, to use as a primary cell (PCell) for carrier aggregation (CA) on a fifth generation (5G) network (pars 272, 274 and 277, cells, different RATS/frequencies, PCell; pars 80, 144, and 218, 5G, carrier aggregation); using the cell as the PCell for the UE (pars 272, 274 and 277, PCell); determining to switch the PCell to a different one of the plurality of cells based, at least in part, on network conditions of the 5G network (pars 272, 274 and 277, measure, PCell handover); and switching the PCell to the different one of the plurality of cells (pars 272, 274 and 277, PCell handover).  
 	Referring to Claim 8, Jin et al. disclose a computer-implemented method performed by one or more processors configured with specific instructions, the computer-implemented method comprising: establishing a communication session within a cellular network that includes a user equipment (UE) that supports carrier aggregation (CA); identifying a cell, from a plurality of cells that includes a first cell associated with a first bandwidth and a second cell associated with a second bandwidth, to use as a primary cell (PCell) for the CA on a fifth generation (5G) network (pars 272, 274 and 277, cells, different RATS/frequencies; pars 80, 144, and 218, 5G, carrier aggregation); using the cell as the PCell for the UE (pars 272, 274 and 277, PCell); determining to switch the PCell to a different one of the plurality of cells based, at least in part, on network conditions of the 5G network (pars 272, 274 and 277, measure, PCell handover); and switching the PCell to the different one of the plurality of cells (pars 272, 274 and 277, PCell handover).  
 	Referring to Claim 15, Jin et al. disclose a non-transitory computer-readable media storing computer-executable instructions that, when executed, cause one or more processors of a computing device to perform acts comprising: establishing a communication session within a cellular network that includes a user equipment (UE) that supports carrier aggregation; identifying a cell, from a plurality of cells that includes a first cell associated with a first bandwidth and a second cell associated with a second bandwidth, to use as a primary cell (PCell) for carrier aggregation (CA) on a fifth generation (5G) network (pars 272, 274 and 277, cells, different RATS/frequencies, PCell; pars 80, 144, and 218, 5G, carrier aggregation); using the cell as the PCell for the UE (pars 272, 274 and 277, PCell); determining to switch the PCell to a different one of the plurality of cells based, at least in part, on network conditions of the 5G network (pars 272, 274 and 277, measure, PCell handover); and switching the PCell to the different one of the plurality of cells (pars 272, 274 and 277, PCell handover).  
 	Referring to Claims 2, 9, 16 as applied to Claims 1, 8, and 15 above, Jin et al. disclose the system, computer-implemented method, and non-transitory computer-readable media, wherein the operations and acts further comprise: accessing measurement data for the first cell and the second cell, wherein determining to switch the PCell to the different one of the plurality of cells is based at least in part on the measurement data (par 274, measure).  
Referring to Claims 3, 10, 17 as applied to Claims 2, 9, and 16 above, Jin et al. disclose the system, computer-implemented method, and non-transitory computer-readable media, wherein the operations and acts further comprise receiving from the UE at least a portion of the measurement data (par 274, measurement reporting from UE).  
Referring to Claims 4 and 18 as applied to Claims 1and 15 above, Jin et al. disclose the system, computer-implemented method, and non-transitory computer-readable media, wherein determining to switch the PCell to the different one of the plurality of cells is further based, at least in part on, an amount of data forecasted to upload by the UE (par 3, system designed and implemented to meet wireless data traffic demand; par 274 and 277, measure, handover).  
 	Referring to Claims 5, 12, and 19 as applied to Claims 1, 8, and 15 above, Jin et al. disclose the system, computer-implemented method, and non-transitory computer-readable media, wherein the operations and acts further comprise establishing a communication between the first cell and the second cell, and wherein determining to switch the PCell to the different one of the plurality of cells is further based, at least in part on the communication between the first cell and the second cell (par 298, backhaul communication).  
 	Referring to Claims 6 and 13 as applied to Claims 1 and 8 above, Jin et al. disclose the system and computer-implemented method further comprising: determining that the UE is moving toward an edge of a coverage area, wherein determining to switch the PCell to the different one of the plurality of cells is further based, at least in part on the determining that the UE is moving toward the edge of the coverage area (pars 273 and 277, scenario when present at cell edge).  
 	Referring to Claims 7, 14, and 20 as applied to Claims 1, 8, and 15 above, Jin et al. disclose the system, computer-implemented method, and non-transitory computer-readable media, wherein the operations and acts further comprise: determining a first congestion level of the first cell; and determining a second congestion level of the second cell, wherein determining to switch the PCell to the different one of the plurality of cells is further based, at least in part on at least one or more of the first congestion level and the second (par 3, wireless data traffic; par 274 and 277, measure cells, handover).
 	Referring to Claim 11 as applied to Claim 8 above, Jin et al. disclose the computer-implemented method, wherein determining to switch the PCell to the different one of the plurality of cells is further based, at least in part on, an amount of data forecasted to downloaded by the UE (par 3, system designed and implemented to meet wireless data traffic demand; par 274 and 277, measure, handover).  
			    Response to Arguments 	
 	Applicant's arguments filed 7/27/2022 have been fully considered but are not persuasive. Applicant argues in page 8 of the Remarks that Jin et al. do not disclose PCell switching based on network conditions in 5G network. Examiner respectfully disagrees. Jin et al. disclose changing PCell via handover (specifically in par 277, lines 8 and 9). It is well known in the Art that handover takes place as a result of ‘conditions’, such as signal quality, movement of UE, etc., and at a minimum, some parameter to trigger or functionality resulting in the handover. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642